 



Exhibit 10.18 Salary Continuation Agreement with Francis J. Evanitsky, as
amended
THE JUNIATA VALLEY BANK
SALARY CONTINUATION AGREEMENT
     THIS AGREEMENT is made this 27th day of August, 2001, by and between THE
JUNIATA VALLEY BANK, a state-chartered bank located in Mifflintown, Pennsylvania
(the “Bank”) and FRANCIS J. EVANITSKY (the “Executive”), intending to be legally
bound hereby.
INTRODUCTION
     To encourage the Executive to remain an employee of the Bank, the Bank is
willing to provide salary continuation benefits to the Executive. The Bank will
pay the benefits from its general assets.
AGREEMENT
     The Executive and the Bank agree as follows:
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:
     1.1 “Change in Control” means any of the following:
     (A) any person (as such term is used in Sections 13d and 14d-2 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
the Corporation, a subsidiary of the Corporation, an employee benefit plan (or
related trust) of the Corporation or a direct or indirect subsidiary of the
Corporation, or Affiliates of the Corporation (as defined in Rule 12b-2 under
the Exchange Act), becomes the beneficial owner (as determined pursuant to
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 50% of the combined voting power of the
Corporation’s then outstanding securities (other than a person owning 10% or
more of the voting power of stock on the date hereof); or
     (B) the liquidation or dissolution of the Corporation or the occurrence of,
or execution of an agreement providing for a sale of all or substantially all of
the assets of the Corporation to an entity which is not a direct or indirect
subsidiary of the Corporation; or

1



--------------------------------------------------------------------------------



 



     (C) the occurrence of, or execution of an agreement providing for a
reorganization, merger, consolidation or other similar transaction or connected
series of transactions of the Corporation as a result of which either (a) the
Corporation does not survive or (b) pursuant to which shares of the Corporation
common stock (“Common Stock”) would be converted into cash, securities or other
property, unless, in case of either (a) or (b), the holders of the Corporation
Common Stock immediately prior to such transaction will, following the
consummation of the transaction, beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
surviving, continuing or resulting from such transaction; or
     (D) the occurrence of, or execution of an agreement providing for a
reorganization, merger, consolidation or similar transaction of the Corporation,
or before any connected series of such transactions, if upon consummation of
such transaction or transactions, the persons who are members of the Board of
Directors of the Corporation immediately before such transaction or transactions
cease or, in the case of the execution of an agreement for such transaction or
transactions, it is contemplated in such agreement that upon consummation such
persons would cease to constitute a majority of the Board of Directors of the
Corporation or, in the case where the Corporation does not survive in such
transaction, of the corporation surviving, continuing or resulting from such
transaction or transactions; or
     (E) any other event which is at any time designated as a “Change in
Control” for purposes of this Agreement by a resolution adopted by the Board of
Directors of the Corporation with the affirmative vote of a majority of the
non-employee directors in office at the time the resolution is adopted; in the
event any such resolution is adopted, the Change in Control event specified
thereby shall be deemed incorporated herein by reference and thereafter may not
be amended, modified or revoked without the written agreement of the Executive;
or
     (F) during any period of two consecutive years during the term of this
Agreement, individuals who at the beginning of such period constitute the Board
of Directors of the Bank or Corporation cease for any reason to constitute at
least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least two-thirds of the directors then in office who
were directors at the beginning of the period, provided however this provision
shall not apply in the event two-thirds of the Board of Directors at the
beginning of a period no longer are directors due to death, normal retirement,
or other circumstances not related to a Change in Control.
     Notwithstanding anything else to the contrary set forth in this Agreement,
if (i) an agreement is executed by the Corporation providing for any of the
transactions or events constituting a Change in Control as defined herein, and
the agreement subsequently expires or is terminated without the transaction or
event being consummated, and (ii) Executive’s

2



--------------------------------------------------------------------------------



 



employment did not terminate during the period after the agreement and prior to
such expiration or termination, for purposes of this Agreement it shall be as
though such agreement was never executed and no Change in Control event shall be
deemed to have occurred as a result of the execution of such agreement.
     1.2 “Code” means the Internal Revenue Code of 1986, as amended.
     1.3 “Corporation” means The Juniata Valley Financial Corp.
     1.4 “Disability” means the Executive suffering a sickness, accident or
injury which, in the judgment of a physician satisfactory to the Bank,
permanently prevents the Executive from performing substantially all of the
Executive’s normal duties for the Bank. As a condition to any benefits, the Bank
may require the Executive to submit to such physical or mental evaluations and
tests as the Bank’s Board of Directors deems appropriate.
     1.5 “Early Retirement Age” means the earlier of : (1) the date the
Executive reaches age 55 or older with 20 or more Years of Service, or (2) age
62.
     1.6 “Early Retirement Date” means the month, day and year in which Early
Retirement occurs.
     1.7 “Early Termination” means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause
or following a Change in Control.
     1.8 “Early Termination Date” means the month, day and year in which Early
Termination occurs.
     1.9 “Effective Date” means February 1, 2001.
     1.10 “Normal Retirement Age” means the Executive’s 65th birthday.
     1.11 “Normal Retirement Date” means the later of the Normal Retirement Age
or Termination of Employment.
     1.12 “Plan Year” means each twelve-month period commencing with the
Effective Date of this Agreement.
     1.13 “Termination for Cause” See Section 5.2.
     1.14 “Termination of Employment” means that the Executive ceases to be
employed by the Corporation or any of its subsidiaries for any reason whatsoever
other than by reason of a

3



--------------------------------------------------------------------------------



 



leave of absence which is approved by the Bank. For purposes of this Agreement,
if there is a dispute over the employment status of the Executive or the date of
the Executive’s Termination of Employment, the Bank shall have the sole and
absolute right to decide the dispute.
     1.15 “Years of Service” means the total number of continuous years of
employment with the Corporation or any of its subsidiaries, inclusive of any
years of employment with Lewistown Trust Company and inclusive of any approved
leaves of absences.
Article 2
Lifetime Benefits
     2.1 Annual Normal Retirement Benefit. Upon Termination of Employment on or
after the Normal Retirement Age for reasons other than death, the Bank shall pay
to the Executive the benefit described in this Section 2.1 in lieu of any other
benefit under this Agreement.
     2.1.1 Amount of Benefit. The Annual Normal Retirement Benefit under this
Section 2.1 is $30,000 (thirty thousand dollars). The Bank may increase the
annual benefit under this Section 2.1 at the sole and absolute discretion of the
Bank’s Board of Directors. Any increase in the annual benefit shall require the
recalculation of all the amounts on Schedule A attached hereto. The annual
benefit amounts on Schedule A are calculated by amortizing the annual normal
retirement benefit using the interest method of accounting, an 8.00% discount
rate, monthly compounding and monthly payments.
     2.1.2 Payment of Benefit. The Bank shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Executive’s Normal Retirement Date
and continuing for 179 additional months.
     2.1.3 Benefit Increases. Commencing on the first anniversary of the first
benefit payment, and continuing on each subsequent anniversary, the Bank’s Board
of Directors, in its sole discretion, may increase the benefit.
     2.2 Early Retirement Annual Benefit. Upon Termination of Employment on or
after Early Retirement Age, but before Normal Retirement Age, the Bank shall pay
to the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Agreement.
     2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Early
Retirement Annual Benefit amount set forth in Schedule A for the Plan Year ended
immediately prior to the Early Retirement Date.
     2.2.2 Payment of Benefit. The Bank shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month commencing with

4



--------------------------------------------------------------------------------



 



the month following the Early Retirement Date and continuing for 179 additional
months.
     2.2.3 Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.
     2.3 Early Termination Benefit. If the Executive terminates employment prior
to Early Retirement Age, the Executive will not be entitled to a benefit under
this Agreement. However, the Bank’s Board of Directors, in its sole discretion,
may provide a benefit to the Executive upon Early Termination.
     2.4 Disability Annual Benefit. If the Executive terminates employment due
to Disability prior to Normal Retirement Age, the Bank shall pay to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Agreement.
     2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the
Disability Annual Benefit amount set forth in Schedule A for the Plan Year ended
immediately prior to the date in which Termination of Employment occurs.
     2.4.2 Payment of Benefit. The Bank shall pay the annual benefit amount to
the Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following Normal Retirement Age and continuing
for 179 additional months.
     2.4.3 Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.
     2.5 Change in Control Annual Benefit. If the Executive is in the active
service of the Bank at the time of a Change in Control, and does not resign his
employment with the Bank prior to the consummation of the transaction which
constitutes the Change in Control, the Bank shall pay to the Executive the
benefit described in this Section 2.5 in lieu of any other benefit under this
Agreement.
     2.5.1 Amount of Benefit. The benefit is the Change in Control Annual
Benefit amount set forth in Schedule A for the Plan Year ended immediately prior
to the Plan Year in which the Termination of Employment occurs.
     2.5.2 Payment of Benefit. The Bank shall pay the annual benefit amount to
the Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Termination of Employment and
continuing for 179 additional months.
     2.5.3 Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.

5



--------------------------------------------------------------------------------



 



Article 3
Death Benefits
     3.1 Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of the
Lifetime Benefits of Article 2.
     3.1.1 Amount of Benefit. The amount of Annual Death Benefit under this
Section 3.1 is set forth on Schedule A.
     3.1.2 Payment of Benefit. The Bank shall pay the annual benefit to the
beneficiary in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Executive’s death and continuing
for 179 additional months.
     3.2 Death During Lifetime Benefit Period. If the Executive dies after the
Bank has commenced paying any of the Lifetime Benefits described in Article 2 of
this Agreement but before all such payments have been made, the Bank shall pay
the remaining benefits to the Executive’s beneficiary at the same time and in
the same amounts they would have been paid to the Executive had the Executive
survived.
     3.3 Death Following Termination of Employment But Before Benefits Commence.
If the Executive is entitled to Lifetime Benefits under this Agreement, but dies
before the Bank has commenced paying any of the Lifetime Benefits described in
Article 2 of this Agreement, the Bank shall pay to the Executive’s beneficiary
the same benefits, in the same manner, they would have been paid to the
Executive had the Executive survived; however, said benefit payments will
commence upon the Executive’s death.
Article 4
Beneficiaries
     4.1 Beneficiary Designations. The Executive shall designate a beneficiary
by filing a written designation with the Bank. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations and revocation or modifications of designations shall only be
effective if they are filed with the Bank as a written document, signed by the
Executive and accepted by the Bank during the Executive’s lifetime. The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved. If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s estate.
     4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared

6



--------------------------------------------------------------------------------



 



incapacitated, or to a person incapable of handling the disposition of his or
her property, the Bank may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Bank may require proof of incapacity, minority
or guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Bank from all liability with
respect to such benefit.
Article 5
General Limitations
     5.1 Excess Parachute or Golden Parachute Payment. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not pay any benefit
under this Agreement to the extent the benefit would be an excess parachute
payment under Section 280G of the Code or would be a prohibited golden parachute
payment pursuant to 12 C.F.R. §359.2 and for which the appropriate federal
banking agency has not given written consent to pay pursuant to 12 C.F.R.
§359.4.
     5.2 Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, the Bank shall not pay any benefit under this Agreement, if the
Bank terminates the Executive’s employment for:
     5.2.1 Gross negligence or gross neglect of duties;
     5.2.2 Commission of a felony or of a gross misdemeanor involving moral
turpitude; or
     5.2.3 Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Executive’s employment
and resulting in an adverse effect on the Bank.
     5.3 Removal. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not pay any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.
     5.4 Competition. No benefits shall be payable if the Executive, without the
prior written consent of the Bank, violates the following described restrictive
covenants.
     5.4.1 Non-compete Provision. The Executive shall not, for the term of this
Agreement and until all benefits have been distributed, directly or indirectly,
either as an individual or as a proprietor, stockholder, partner, officer,
director, employee, agent, consultant or independent contractor of any
individual, partnership, corporation or other entity (excluding an ownership
interest of one percent (1%) or less in the stock of a publicly traded company):

7



--------------------------------------------------------------------------------



 



  (i)   become employed by, participate in, or be connected in any manner with
the ownership, management, operation or control of any bank, savings and loan or
any financial institution, as that term is defined in the Gramm-Leach-Bliley Act
of 1999, Pub. L. 106-102, that has its main office, a branch office, or conducts
any business within a forty (40) mile radius of Mifflintown, Pennsylvania; or  
  (ii)   participate in any way in hiring or otherwise engaging, or assisting
any other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Corporation
or any of its subsidiaries during the three (3) year period immediately prior to
the termination of the Executive’s employment; or     (iii)   assist, advise, or
serve in any capacity, representative or otherwise, any third party in any
action against the Corporation or any of its subsidiaries or transaction
involving the Corporation or any of its subsidiaries; or     (iv)   sell, offer
to sell, provide banking or other financial services, assist any other person in
selling or providing banking or other financial services, or solicit or
otherwise compete for, either directly or indirectly, any orders, contract, or
accounts for services of a kind or nature like or substantially similar to the
services performed or products sold by the Corporation or any of its
subsidiaries (the preceding hereinafter referred to as “Services”), to or from
any person or entity from whom the Executive or the Corporation or any of its
subsidiaries provided banking or other financial services, sold, offered to sell
or solicited orders, contracts or accounts for Services during the three
(3) year period immediately prior to the termination of the Executive’s
employment; or     (v)   divulge, disclose, or communicate to others in any
manner whatsoever, any confidential information of the Corporation or any of its
subsidiaries, including, but not limited to, the names and addresses of
customers of the Corporation or any of its subsidiaries, as they may have
existed from time to time or of any of the Corporation’s or any of its
subsidiaries’ prospective customers, work performed or services rendered for any
customer, any method and/or procedures relating to projects or other work
developed for the Corporation or any of its subsidiaries, earnings or other
information concerning the Corporation or any of its subsidiaries. The
restrictions contained in this subparagraph (v) apply to all information
regarding the Corporation or any of its subsidiaries unless and until it becomes
known to the general public from sources other than the Executive.

8



--------------------------------------------------------------------------------



 



     5.4.2 Judicial Remedies. In the event of a breach or threatened breach by
the Executive of any provision of these restrictions, the Executive recognizes
the substantial and immediate harm that a breach or threatened breach will
impose upon the Corporation or any of its subsidiaries, and further recognizes
that in such event monetary damages may be inadequate to fully protect the
Corporation or any of its subsidiaries. Accordingly, in the event of a breach or
threatened breach of this Agreement, the Executive consents to the Corporation’s
or any of its subsidiaries’ entitlement to such ex parte, preliminary,
interlocutory, temporary or permanent injunctive, or any other equitable relief,
protecting and fully enforcing the Corporation’s or any of its subsidiaries’
rights hereunder and preventing the Executive from further breaching any of his
or her obligations set forth herein. The Executive expressly waives any
requirement, based on any statute, rule of procedure, or other source, that the
Corporation or any of its subsidiaries post a bond as a condition of obtaining
any of the above-described remedies. Nothing herein shall be construed as
prohibiting the Corporation or any of its subsidiaries from pursuing any other
remedies available to the Corporation or any of its subsidiaries at law or in
equity for such breach or threatened breach, including the recovery of damages
from the Executive. The Executive expressly acknowledges and agrees that:
(i) the restrictions set forth in Section 5.4.1 are reasonable, in terms of
scope, duration, geographic area, and otherwise, (ii) the protections afforded
the Corporation or any of its subsidiaries in Section 5.4.1 are necessary to
protect its legitimate business interest, (iii) the restrictions set forth in
Section 5.4.1 will not be materially adverse to the Executive’s employment with
the Bank, and (iv) his or her agreement to observe such restrictions forms a
material part of the consideration for this Agreement.
     5.4.3 Overbreadth of Restrictive Covenant. It is the intention of the
parties that if any restrictive covenant in this Agreement is determined by a
court of competent jurisdiction to be overly broad, then the court should
enforce such restrictive covenant to the maximum extent permitted under the law
as to area, breadth and duration.
     5.4.4 The non-compete provision detailed in Section 5.4.1 shall not be
enforceable following a Change in Control.
     5.5 Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide within two years after the date of this Agreement, or if the
insurance company denies coverage for material misstatements of fact made by the
Executive on any application for life insurance purchased by the Bank, or any
other reason; provided, however that the Bank shall evaluate the reason for the
denial, and upon advice of legal counsel and in its sole discretion, consider
judicially challenging any denial. The Bank shall have no liability to the
Executive for any denial of coverage by the insurance company.
Article 6
Claims Procedure

9



--------------------------------------------------------------------------------



 



     Any dispute, controversy or claim arising out of or under this agreement or
its performance shall first be negotiated by the parties, and if an acceptable
resolution does not result, shall be submitted to arbitration which shall be
exclusive, final, binding and conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (''AAA’’). Each party
shall bear the fees and expenses of its counsel and witnesses, and the cost of
the arbitration shall be borne as set forth in the award, or in the absence of
an award or a specific determination by the arbitrator or agreement of the
parties, shall be borne equally by the parties. At any time before the
arbitrator has served upon the parties a written award, the parties may resolve
the dispute by settlement, whereupon they shall direct the arbitrator to cease
his or her deliberations and render a final accounting of fees and expenses to
be paid by the parties in accordance with the foregoing. Any decision of the
arbitrator may be entered as a judgment in any court of competent jurisdiction
and may be enforced as such in accordance with the provisions of the award. This
agreement to arbitrate shall be specifically enforceable by the parties, and
they confirm that they intend that all disputes, controversies or claims of any
kind shall be arbitrated. Arbitration proceedings shall be held in Mifflintown,
Pennsylvania, or in such other locale on which the parties may mutually agree.
Article 7
Amendments and Termination
     This Agreement may be amended or terminated only by a written agreement
signed by the Bank and the Executive, except as provided in Article 5.
Article 8
Miscellaneous
     8.1 Binding Effect. This Agreement shall bind the Executive and the Bank,
and their successors, beneficiaries, survivors, executors, successors,
administrators and transferees.
     8.2 No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Bank, nor does it interfere with the Bank’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.
     8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
     8.4 Tax Withholding. The Bank shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.
     8.5 Applicable Law. The Agreement and all rights hereunder shall be
governed by the

10



--------------------------------------------------------------------------------



 



laws of the Commonwealth of Pennsylvania, except to the extent preempted by the
laws of the United States of America.
     8.6 Reorganization. The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank.
     8.7 Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and beneficiary have no preferred or
secured claim.
     8.8 Recovery of Estate Taxes. If the Executive’s gross estate for federal
estate tax purposes includes any amount determined by reference to and on
account of this Agreement, and if the beneficiary is other than the Executive’s
estate, then the Executive’s estate shall be entitled to recover from the
beneficiary receiving such benefit under the terms of the Agreement, an amount
by which the total estate tax due by the Executive’s estate, exceeds the total
estate tax which would have been payable if the value of such benefit had not
been included in the Executive’s gross estate. If there is more than one person
receiving such benefit, the right of recovery shall be against each such person.
In the event the beneficiary has a liability hereunder, the beneficiary may
petition the Bank for a lump sum payment in an amount not to exceed the
beneficiary’s liability hereunder.
     8.9 Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein. This Agreement does not supersede the Employment
Agreement between the Executive and the Bank dated
                                        .
     8.10 Administration. The Bank shall have powers which are necessary to
administer this Agreement, including but not limited to:
     8.10.1 Interpreting the provisions of the Agreement;
     8.10.2 Establishing and revising the method of accounting for the
Agreement;
     8.10.3 Maintaining a record of benefit payments; and
     8.10.4 Establishing rules and prescribing any forms necessary or desirable
to administer the Agreement.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
signed this Agreement.

                 
EXECUTIVE:
          BANK:    
 
          THE JUNIATA VALLEY BANK    
 
               
  /s/ Francis J. Evanitsky
 
Francis J. Evanitsky
      By   /s/ Martin L. Dreibelbis
 
   
 
      Title   Chairman    

     By execution hereof, The Juniata Valley Financial Corp. consents to and
agrees to be bound by the terms and condition of this Agreement.

                  ATTEST:       CORPORATION:             THE JUNIATA VALLEY
FINANCIAL CORP.    
 
               
/s/ Judy E. Robinson
 
      By   /s/ Martin L. Dreibelbis
 
   
 
      Title   Chairman    

12



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION
THE JUNIATA VALLEY BANK
SALARY CONTINUATION AGREEMENT
Francis J. Evanitsky
I designate the following as beneficiary of any death benefits under the Salary
Continuation Agreement:

     
Primary:
   
 
   
 
     
 
   
Contingent:
   
 
   
 
     

Note:   To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary, in the event of the dissolution of our marriage.
Signature ______________________________
Date __________________________________
Accepted by the Bank this ___day of                     , 2001.
By ____________________________________
Title __________________________________

13



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO
THE JUNIATA VALLEY BANK
SALARY CONTINUATION AGREEMENT
FOR FRANCIS J. EVANITSKY
     THIS AMENDMENT is adopted this 15th day of October 2002, by and between THE
JUNIATA VALLEY BANK, a state-chartered commercial bank located in Mifflintown,
Pennsylvania (the ”Company”) and FRANCIS J. EVANITSKY (the “Executive”),
amending THE JUNIATA VALLEY BANK SALARY CONTINUATION AGREEMENT dated August 27,
2001, between the Company and the Executive (the “Agreement”).
The undersigned hereby amend, in part, said Agreement to update the Disability
definition and Claims and Review provisions pursuant to ERISA regulatory
changes. Therefore, the following sections shall be amended:
Section 1.4 of the Agreement shall be replaced by Section 1.4 below.

  1.4   “Disability” means the Executive suffering a sickness, accident or
injury which has been determined by the carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.

Article 6 of the Agreement shall be replaced by Article 6 below.

  6.1   Claims Procedure. Any person or entity who has not received benefits
under this Agreement that he or she believes should be paid (“claimant”) shall
make a claim for such benefits as follows:

  6.1.1   Initiation – Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.     6.1.2   Timing
of Company Response. The Company shall respond to such claimant within 90 days
after receiving the claim. If the Company determines that special circumstances
require additional time for processing the claim, the Company can extend the
response period by an additional 90 days by notifying the claimant in writing,
prior to the end of the initial 90-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Company expects to render its decision.     6.1.3   Notice
of Decision. If the Company denies part or all of the claim, the Company shall
notify the claimant in writing of such denial. The Company

14



--------------------------------------------------------------------------------



 



      shall write the notification in a manner calculated to be understood by
the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial,     (b)   A reference to the
specific provisions of the Agreement on which the denial is based,     (c)   A
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed,     (d)   An
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures, and     (e)   A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

6.2   Review Procedure. If the Company denies part or all of the claim, the
claimant shall the opportunity for a full and fair review by the Company of the
denial, as follows:

  6.2.1   Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company, a written request for review.     6.2.2   Additional Submissions –
Information Access. The claimant shall then have the opportunity to submit
written comments, documents, records and other information relating to the
claim. The Company shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.     6.2.3   Considerations on Review. In
considering the review, the Company shall take into account all materials and
information the claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.     6.2.4   Timing of Company Response. The Company shall respond
in writing to such claimant within 60 days after receiving the request for
review. If the Company determines that special circumstances require additional
time for processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is requir4ed. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.     6.2.5   Notice of Decision. The
Company shall notify the claimant in writing of its decision on review. The
Company shall write the notification in a manner calculated to be understood by
the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial,

15



--------------------------------------------------------------------------------



 



  (b)   A reference to the specific provisions of the Agreement on which the
denial is based,     (c)   A statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits, and     (d)   A
statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

IN WITNESS OF THE ABOVE, the Executive and the Company hereby consent to this
First Amendment.

                  EXECUTIVE       THE JUNIATA VALLEY BANK    
 
               
/s/ Francis J. Evanitsky
 
      By   /s/ Marin L. Dreibelbis
 
   
Francis J. Evanitsky
      Title   Chairman    

16